DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1 – 5, 9, 10, 12, 13, 15, 16, 19 – 23, and 25 – 28 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 10/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among species is withdrawn.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are 

Response to Arguments

Applicant’s arguments, see bottom of page 7 to the top of page 8, filed 01/21/2022, with respect to claims 1, 15, and 19 have been fully considered and are persuasive.  The rejection of claims 1, 15, and 19 has been withdrawn.

Allowable Subject Matter

Claims 1 – 5, 9, 10, 12, 13, 15, 16, 19 – 23, and 25 – 28 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 01/21/2022)

With respect to claim 1 the prior art discloses A camera comprising: 
an image sensor; 
a display.

However, the prior art does not teach or fairly suggest and a controller that operates the image sensor to record a video recording and that operates the display to 
wherein the elapsed time indicator increases in length as time elapses to form a border around the display, wherein the border is only formed as time elapses, 
wherein the elapsed time indicator overlays the image stream and is semi-opaque so that the image stream is viewable under the elapsed time indicator, 
and wherein the elapsed time indicator includes a leading end and the leading end has a different brightness, opacity, consistency, and/or shape than a trailing portion of the elapsed time indicator.

With respect to claim 15 the prior art discloses A camera comprising: 
an image sensor; 
a display; 
and a physical button.

However, the prior art does not teach or fairly suggest wherein when the physical button is pressed by a user, a video recording having a predetermined time limit is captured with the image sensor, and the display displays a graphical user interface having a graphical indicator that forms a border of the display to only indicate an elapsed time of the video recording, 
wherein the graphical indicator changes appearance upon reaching a remaining time threshold to indicate an amount of time remaining; 
wherein a leading end of the graphical indicator is different than a trailing portion 
and wherein the graphical indicator is transparent so that an image stream on the display is visible under the graphical indicator.

With respect to claim 19 the prior art discloses A method for recording a video with a camera having a display comprising: 
	establishing a predetermined recording duration; 
initiating a video recording upon receipt of a user input.

However, the prior art does not teach or fairly suggest recording, with an image sensor, the video recording and simultaneously displaying, with a display, an image stream and a graphical user interface, with the graphical user interface having an elapsed time indicator that lengthens to form a border around the display indicating time elapsed of the video recording and not indicating time remaining of the video recording, wherein the elapsed time indicator is transparent so that the image stream is visible under the elapsed time indicator; 
stopping the recording upon the shorter of receiving another user input or the time elapsed equaling the predetermined recording duration; 
automatically changing the elapsed time indicator based upon an orientation of the camera; 
and changing an appearance of the elapsed indicator upon reaching a remaining time threshold to indicate an amount of time remaining.

 are allowable for at least the reason that they depend on allowable independent claims 1, 15, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARK T MONK/Primary Examiner, Art Unit 2696